Dismissed and Memorandum Opinion filed December 18, 2018.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-01011-CV

         IN THE INTEREST OF J.Z.S., JR., J.A.S., J.S., CHILDREN


                    On Appeal from the 311th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-83144

                  MEMORANDUM                       OPINION


      This is an attempted appeal from a final decree terminating the parent-child
relationship between appellant K.L.E. and her children. See Tex. Fam. Code Ann. §
161.001(b). The final decree was signed October 10, 2018. Appellant filed a notice
of appeal November 16, 2018.

      An appeal in a parental termination suit is accelerated. Tex. R. App. P.
28.4(a)(2)(A). A notice of appeal in an accelerated case must be filed within twenty
days after the judgment is signed. Tex. R. App. P. 26.1(b). The deadline may be
extended by fifteen days if, within that fifteen-day period, appellant files the notice
of appeal in the trial court and a motion for extension of time in the court of appeals.
See Tex. R. App. P. 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).
Unlike in a non-accelerated appeal, a timely-filed post-judgment motion does not
extend the deadline to file the notice of appeal in an accelerated appeal. In re K.A.F.,
160 S.W.3d 923, 926–27 (Tex. 2005).

      Appellant’s notice of appeal was due October 30, 2018 but was not filed until
November 16, 2018. See Tex. R. App. P. 26.1(b). A court of appeals lacks
jurisdiction to hear an appeal that was not timely perfected. When the court lacks
jurisdiction, it must dismiss the appeal. See Baker v. Baker, 469 S.W.3d 269, 272
(Tex. App.—Houston [14th Dist.] 2015, no pet.).

      On November 27, 2018, we notified the parties that we would dismiss this
appeal for lack of jurisdiction if no party demonstrated, by December 10, 2018,
meritorious grounds for retaining the appeal. Appellant filed a response in which her
attorney argues that the failure to timely file a notice of appeal was not purposeful
or intended to delay appellate counsel. Counsel’s affidavit notes that appellate
counsel has been notified of the need to request an out-of-time appeal. This court,
however, does not have jurisdiction to consider any appeal unless our jurisdiction
has been timely invoked. See In re K.A.F., 160 S.W.3d at 928; In re R.B.M., 338
S.W.3d 755, 757–58 (Tex. App.—Houston [14th Dist.] 2011, no pet.) (noting that
the high court may have authority to grant an out-of-time appeal). Appellant’s
response does not demonstrate that this court has jurisdiction over this appeal.

      We dismiss the appeal.

                                        PER CURIAM

Panel consists of Justices Boyce, Christopher, and Jewell.



                                           2